Citation Nr: 0845131	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  02-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Christopher J. Boyle, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1962 until February 1965.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2002 rating decision of the Waco, Texas RO.  In May 
2005, the Board denied service connection for PTSD.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2007, the 
Court endorsed a December 2006 Joint Motion for Remand (Joint 
Motion) by the parties, vacated the May 2005 Board decision 
and remanded the matter for development and readjudication 
consistent with the instructions in the Joint Motion.  This 
case was most recently before the Board in August 2007 when 
it was remanded for additional development.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  The occurrence of a claimed inservice stressor supporting 
the current diagnosis of PTSD is not corroborated by credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  An October 2001 letter from 
the RO, prior to the RO's initial adjudication of this claim 
in May 2002, explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was given ample time to respond to this 
letter or supplement the record.  While he was not 
specifically advised of the criteria for rating PTSD, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  Neither 
the veteran nor his representative alleges that notice has 
been less than adequate.  

Regarding VA's duty to assist, VA has obtained the veteran's 
service personnel records, service treatment records (STRs) 
and records of post-service medical treatment and asked him 
to submit or identify any additional evidence that would 
support his claim.  The veteran has been examined by VA.  The 
RO also attempted to verify his alleged stressor events.  He 
has not identified any additional evidence pertinent to his 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Service Connection for PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's service personnel records reveal that he served 
as a Boatswain's mate on the USS Kitty Hawk.  STRs do not 
show any symptoms, diagnosis, or treatment of a psychiatric 
disorder.

In his May 2001 claim, the veteran indicated that he had 
symptoms of sleeplessness, emotional swings, excessive worry, 
lack of trust, isolation from people, excessive rage and 
anxiety attacks.

VA treatment records from December 1999 to April 2000 show 
diagnoses of depression and anxiety.  In April 2000 the 
veteran indicated that he had had anxiety symptoms for the 
past 20 years, and that he felt nervous, high-tempered, 
depressed feelings.
A May 2000 social worker's progress note indicates that the 
veteran described several depressive symptoms, but had been 
able to work.  He had several significant life stressors over 
the past 6 months.  It was likely that he had an adjustment 
disorder with mixed features or was entering a single episode 
depression.

A June 2000 VA mental health assessment produced a diagnosis 
of depression, rule out PTSD.  The veteran reported that he 
had been high strung all of his life but had really gotten 
depressed in the last couple of years.  A lot of his problems 
were financial, and he was not having sleep problems.  He 
denied anhedonia but reported feelings of guilt, 
worthlessness, helplessness and hopelessness.  He felt that 
his problems were particularly intense because he was not 
working and had time to dwell on them and magnify them.  He 
reported significant nightmares and flashbacks in the past 
pertaining to traumatic events during his service aboard the 
aircraft carrier.  He indicated that the USS Kitty Hawk was 
assigned to combat/patrol duty in the Gulf of Tonkin and that 
he saw a lot of people hurt.  He also reported a positive 
startle response, avoidance of crowds, avoidance of 
situations that would remind him of Vietnam and problems with 
anger and control.

On January 2001 VA psychological examination, the veteran 
received a diagnosis of PTSD.  He reported avoidance of 
contact with other people, nightmares that were sometimes 
about specific Vietnam experiences, intrusive thoughts about 
Vietnam experiences, chronic nervousness, irritability, 
hypervigilance at night, difficulty sleeping, big startle 
reaction and rapid downward mood swings.  The veteran also 
reported that his irritability, nervousness and rapid 
downward mood swings interfered with his ability to have 
positive relationships.

A May 2001 affidavit from the veteran's former fiancé 
informed that he would often yell out in his sleep, as if he 
were chasing someone or something.  He would jerk and tense 
his entire body as if he were in a violent confrontation.  
The veteran experienced extreme highs and lows, with lots of 
anger and aggression and a very negative outlook.  He 
struggled daily to cope with feelings he could not explain 
and was powerless in controlling and understanding his 
emotions.

A May 2001 affidavit from a friend indicates that over the 
years the veteran had changed from being outgoing to being a 
person who wanted to be alone and isolated.  He also had 
become moody and hard to get along with, and indicated that 
his change in attitude was the reason for his divorce after 
twenty years of marriage.

In June 2001, the veteran submitted a letter describing two 
alleged stressor events in service.  First, he was on watch 
duty on the USS Kitty Hawk sometime in 1964 when a plane 
landed on the deck of his ship.  The thrust force from the 
plane threw another crewmember off of the flight deck and 
overboard.  The veteran threw him a life ring but it failed 
to reach him.  The veteran indicated that he continued to 
relive this incident in his mind.  Second, one of his 
shipmates was painting the side of the ship while it was in 
port in Yokosuka, Japan sometime "around" 1963.  The 
elevator (that normally moves aircraft) came down, and the 
man "was decapitated."  The veteran indicated that the 
elevator normally did not descend like that while the ship 
was in port.

VA treatment records from October 2001 to November 2004 show 
diagnoses of depression/anxiety and PTSD.

In October 2001, the Service Department certified that the 
veteran served in Vietnam waters on 12/20/62 and from May 19, 
1964 to June 10, 1964.

In April 2002 the RO sent the veteran a letter advising that 
he would need to provide more information regarding his 
alleged stressor events, including the names of the 
individuals he saw drown and get decapitated and the specific 
dates that the alleged stressor events occurred.

The veteran sent a subsequent April 2002 reply indicating 
that he did not know the names of the individuals involved 
and that the approximate date of the incident involving the 
man being swept overboard was in May 1964.

In his December 2002 Form 9, the veteran reiterated that he 
had witnessed the two alleged stressor events and had 
continued to witness the events in nightmares since then.
In February 2003, the RO requested verification of one of the 
veteran's alleged stressor events (the witnessing of the 
crewman being swept overboard) from U.S. Armed Services 
Center for Research of Unit Records (CRUR) based on the 
stressor information provided by the veteran.  The RO did not 
request verification of the veteran's other alleged stressor 
event because he did not provide a specific enough date (he 
simply noted that the event occurred "around" 1963).

In April 2004, CRUR indicated that they researched the USS 
Kitty Hawk deck logs from April to July 1964.  They verified 
that on April 11, 1964 two airmen jumped overboard from the 
flight deck and came back via the forward accommodation 
ladder.  One of the men then jumped overboard again, from the 
foot of a ladder.  He was returned on board by the ship's 
picket boat.  The ship was anchored in Hong Kong Harbor at 
the time of the incident.  There was no mention of any other 
men overboard or drowning during the above time period.

In a November 2004 statement, the veteran indicated that the 
alleged stressor events he identified actually occurred 
during his second tour of duty in Vietnam, between October 
1963 and July 1964.

The December 2006 Joint Motion indicated that there was now 
sufficient information of record regarding an alleged 
stressor reported by the veteran to allow VA to request the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
(formerly known as CRUR) to attempt to verify the alleged 
event.  Specifically, the veteran reported a stressor event 
during service wherein he witnessed the decapitation and 
death of a shipmate.  This occurred while his ship, the USS 
Kitty Hawk, was in port at Yokosuka, Japan.  The veteran had 
narrowed the time frame of this event down to a period of 
less than three months from October 13, 1963, to December 31, 
1963.

Additionally, in August 2007, the veteran's attorney 
submitted a statement that identified three crewmembers of 
the Kitty Hawk by name and date of death.  These deaths 
occurred in December 1963, February 1964, and March 1964.  
The attorney indicated that the veteran had obtained these 
names from a commemorative book about the Kitty Hawk and 
believed that one of the named men may be the one whose death 
he witnessed.

In 2008, JSRRC indicated that they reviewed the 1963 command 
history for the USS Kitty Hawk; no decapitation incident was 
noted.  The deck logs from November 11, to December 31, 1963 
revealed that while anchored in Kobe Harbor, Japan, on 
December 11, 1963, a serviceman named CEH was injured by a 
lowered elevator while cleaning the side of the ship.  The 
injuries were reported as minor lacerations.  CEH was treated 
by the ship's medical department personnel and then returned 
to duty.  A review of the Department of Defense's casualty 
data did not list CEH as being killed.

In the case at hand, PTSD has been diagnosed.  See January 
2001 VA psychological examination report.  However, that of 
itself is insufficient to establish service connection for 
such disability.  What is also needed is credible evidence 
that a stressor event in service actually occurred.  38 
C.F.R. § 3.304(f).  Since it is neither alleged nor shown 
that the veteran served in combat or that his alleged 
stressors are combat related, and since the alleged stressor 
event in service is non-combat in nature, there must be 
corroborative supporting evidence that the alleged stressor 
event in service actually occurred.  See Cohen, supra.

Here there is no corroborative evidence for the veteran's 
alleged stressor events.  As to the alleged drowning of a 
fellow crewman swept overboard in the Gulf of Tonkin alleged 
to have occurred in May 1964, a search of deck logs from the 
USS Kitty Hawk for the time-period between April and July 
1964 failed to confirm that such event occurred.  All other 
information the veteran has provided concerning stressor 
occurrence is simply too vague to permit verification by 
JSRRC.

As to the alleged decapitation and death of a shipmate, a 
search of deck logs from the USS Kitty Hawk for the time-
period between November 11, and December 31, 1963 failed to 
confirm that such event occurred.  JSRRC did confirm that one 
of the veteran's shipmates was injured by a lowered elevator 
while cleaning the side of the ship; however, his injuries 
were reported as minor lacerations which were treated and did 
not prevent the injured party from returning to duty.  While 
the veteran's attorney argues that this substantially 
corroborates the veteran's alleged stressor account, merely 
reflecting that the bodily injury was of lesser severity than 
alleged, the Board notes that there is a such a wide 
disparity between the stressor described by the veteran 
(death by decapitation) and the facts as they actually 
occurred (minor cuts), that the veteran's alleged stressor 
event is not been confirmed.  Notably also, his accounts of 
re-experiencing this event (decapitation of a fellow sailor) 
in nightmares cannot be credible if the event did not occur.  
Moreover, the Board finds that witnessing someone sustaining 
minor cuts does not amount to witnessing "an event or events 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of self or others" see 
Cohen, at 141 (citing DSM-IV) as is required for a stressor 
to support a diagnosis of PTSD. 

In short, there is no corroboration that the veteran was 
exposed to stressor events he has alleged occurred in 
service.  The diagnosis of PTSD that has been made is based 
on stressors that are uncorroborated.  The preponderance of 
the evidence is against a finding that the veteran has PTSD 
based on a corroborated stressor event in service.  Hence the 
criteria for establishing service connection for PTSD are not 
met, and the claim must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


